Citation Nr: 0335804	
Decision Date: 12/19/03    Archive Date: 12/24/03

DOCKET NO.  99-17 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a neck injury.

2.  Entitlement to service connection for headaches.

3.  Entitlement to an initial disability rating greater than 
10 percent for degenerative disc disease, lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel


INTRODUCTION

The veteran had active service from September 1993 to 
September 1997.

The claim of entitlement to an increased evaluation for a 
back condition, rated as 10 percent disabling, comes before 
the Board of Veterans' Appeals (Board) on appeal from a 
February 1999 rating decision of  the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Los Angeles, California.

The claims of entitlement to service connection for neck 
injury and headaches, come before the Board on appeal from an 
April 2000 rating decision.


REMAND

The veteran seeks service connection for a neck injury and 
headaches.  The Board notes that the veteran originally 
opened this claim in May 1999.  The RO subsequently denied 
service connection, under the well-grounded standards, in 
April 2000.  The RO sent the veteran a July 2001 letter in 
order to notify the veteran of the enactment of the VCAA.  
Under the provisions of the VCAA the RO performed a de novo 
review of the issues, in August 2001.  The veteran submitted 
a notice of disagreement in May 2002.  

The Board notes that there is no evidence in the record that 
the veteran has received a statement of the case regarding 
the issues of service connection for a neck injury and 
headaches.  The United States Court of Appeals for Veterans 
Claims has held that where a notice of disagreement is filed, 
but a statement of the case has not been issued, the Board 
must remand the claim to the RO for the issuance of a 
statement of the case.  Manlincon v. West, 12 Vet. App. 238 
(1999).

With respect to the veteran's claim to entitlement to an 
initial disability rating greater than 10 percent for 
degenerative disc disease, lumbar spine, the Board finds that 
the March 2003 VCAA letter is not in compliance with the 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  In Paralyzed 
Veterans of America, promulgated on September 22, 2003, the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.A.           § 
5103(b)(1).  The Court made a conclusion similar to the one 
reached in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  
The Court found that the 30-day period provided in 38 C.F.R. 
§ 3.159(b)(1) to respond to a VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  In this case, the March 2003 VCAA 
letter, provided for 60 days in order to submit additional 
evidence.  Therefore, since this case is being remanded to 
cure a procedural defect, the RO must also take this 
opportunity to insure that the VCAA letters are in compliance 
with the Paralyzed Veterans of America decision.

Finally, during the pendency of the veteran's appeal, VA 
promulgated new regulations amending and renumbered the 
rating criteria for diseases and injuries of the spine, 
effective September 26, 2003.  See 68 Fed. Reg. 51454-51456 
(Aug. 27, 2003).  Generally, where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran will 
apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  
However, when amended regulations expressly state an 
effective date and do not include any provision for 
retroactive applicability, application of the revised 
regulations prior to the stated effective date is precluded, 
notwithstanding Karnas.  38 U.S.C.A. § 5110(g); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997); VAOPGCPREC 3-2000.

The Board notes that there is no indication that the RO 
considered the amendments to the regulations since the August 
2003 supplemental statement of the case was issued before the 
new rating criteria were implemented.  Therefore, the Board 
finds that a remand is necessary in order to inform the 
veteran of the new law and refers this matter to the RO to 
perform any additional necessary development.  



Accordingly, the case is REMANDED for the following actions:

1.  With respect to issues of service 
connection for neck injury and headaches, 
the RO should issue the veteran a 
Statement of the Case.  It should allow 
the veteran the applicable period of time 
in which to perfect his appeal.

2.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.

3.  With respect to the issue of 
entitlement an initial disability rating 
greater than 10 percent for degenerative 
disc disease, lumbar spine, the RO should 
issue a supplemental statement of the 
case considering the new rating 
regulations and if any additional 
evidence is received or secured, the RO 
should then readjudicate the issues on 
appeal to include consideration of all 
evidence of record.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




